Case 20-34879 Document 88-5 Filed in TXSB on 10/29/20 Page 1 of 6




             EXHIBIT E
                Case 20-34879 Document 88-5 Filed in TXSB on 10/29/20 Page 2 of 6




From:                Vanessa Flores <vflores@beemac.com>
Sent:                Wednesday, July 8, 2020 10:59 AM
To:                  Jamie Secrest
Cc:                  Hector Martinez
Subject:             RE: Material Transfer Request - Eagle Pipe to Boomerang Tube
Attachments:         inv104_master_202078.pdf


Pleas see attached material transfer. Below is the listed po’s we do not have in the yard.

11217‐all material shipped out on 3‐11‐20

7658‐all material shipped out on 8‐24‐19

5711 and 12950‐ we show no signs of ever receiving nor shipping.

From: Jamie Secrest <jsecrest@eaglepipe.net>
Sent: Wednesday, July 8, 2020 9:01 AM
To: Hector Martinez <hmartinez@beemac.com>; Manual Moya <mmoya@beemac.com>; Larry Toomey
<larry.toomey@boomerangtube.com>
Cc: Vanessa Flores <vflores@beemac.com>; Rich Casoli <rcasoli@beemac.com>; Jared Light <jlight@eaglepipe.net>; Ken
Beaver <kbeaver@eaglepipe.net>; Nelly Lopez <nlopez@eaglepipe.net>
Subject: RE: Material Transfer Request ‐ Eagle Pipe to Boomerang Tube

Hi Beemac,
Do you have the material transfer paperwork complete you can send?

Jamie Secrest
Manager of Inventory and Operations
Eagle Pipe LLC
Office: 713-464-PIPE (7473)
Cell: 281-709-7946

9525 Katy Freeway Suite 306
Houston, TX 77024




From: Hector Martinez <hmartinez@beemac.com>
Sent: Tuesday, July 7, 2020 12:30 PM
To: Jamie Secrest <jsecrest@eaglepipe.net>; Manual Moya <mmoya@beemac.com>; Larry Toomey
<larry.toomey@boomerangtube.com>
Cc: Vanessa Flores <vflores@beemac.com>; Rich Casoli <rcasoli@beemac.com>; Jared Light <jlight@eaglepipe.net>; Ken

                                                             1


                                                                            BOOMERANG_10/30/20 HRG. EX._000043
                Case 20-34879 Document 88-5 Filed in TXSB on 10/29/20 Page 3 of 6

Beaver <kbeaver@eaglepipe.net>; Nelly Lopez <nlopez@eaglepipe.net>
Subject: Re: Material Transfer Request ‐ Eagle Pipe to Boomerang Tube

Received and Understood, Will get this Transferred right now.

Thank you

From: Jamie Secrest <jsecrest@eaglepipe.net>
Sent: Tuesday, July 7, 2020 12:28 PM
To: Hector Martinez <hmartinez@beemac.com>; Manual Moya <mmoya@beemac.com>; Larry Toomey
<larry.toomey@boomerangtube.com>
Cc: Vanessa Flores <vflores@beemac.com>; Rich Casoli <rcasoli@beemac.com>; Jared Light <jlight@eaglepipe.net>; Ken
Beaver <kbeaver@eaglepipe.net>; Nelly Lopez <nlopez@eaglepipe.net>
Subject: Material Transfer Request ‐ Eagle Pipe to Boomerang Tube

Hi Beemac team,
As discussed, we need the following transferred from Eagle Pipe’s stock to Boomerang Tube. I know Hector is
performing a physical count and should be complete by tomorrow, but we need this today. If we can transfer the below
today, then we can reconcile after the physical is complete at which time you can validate the transfer in TDS. It is only
the items below at this time. Boomerang will need to get set up with Beemac for storage/handling going forward.
However, in the interim, Beemac can continue to bill Eagle for any transactions until Boomerang and Beemac have an
agreement in place. I am working on the Material IDs also, but might need to wait until Hector has his count updated in
TDS for some of them.

Hi Larry,
Please send your approval.

        FOOTAGE                               PO                              YARD        SIZE    WEIGHT        GRADE        THR

         63,031                       PO‐11877/PO‐11209                      Beemac      9 5/8     40.00        HCL80         BT
         100,884                      PO‐12948/PO‐11875                      Beemac      9 5/8     40.00         J55          BT
          84,425       PO‐12949/PO‐11217/PO‐9409/PO‐7658/PO‐5711             Beemac      5 1/2     20.00        CYP110       TCBC
           353                      PO‐12950 Returns                         Beemac      5 1/2     20.00        CYP110       TCBC

If there are ay questions, please let me know.

Jamie Secrest
Manager of Inventory and Operations
Eagle Pipe LLC
Office: 713-464-PIPE (7473)
Cell: 281-709-7946

9525 Katy Freeway Suite 306
Houston, TX 77024




                                                             2


                                                                            BOOMERANG_10/30/20 HRG. EX._000044
       Case 20-34879 Document 88-5 Filed in TXSB on 10/29/20 Page 4 of 6


**This message is from an EXTERNAL SENDER ‐ be CAUTIOUS, particularly with links and attachments**



**This message is from an EXTERNAL SENDER ‐ be CAUTIOUS, particularly with links and attachments**




                                                3


                                                              BOOMERANG_10/30/20 HRG. EX._000045
                                                             Case 20-34879 Document 88-5 Filed in TXSB on 10/29/20 Page 5 of 6
                                                                                                                                         Material Transfer List



                                                                                                                  From Date : 07/07/2020 @ 12:00 AM                   To Date : 07/08/2020 @ 12:00 AM
Expand All                                        Collapse All
                                                                                                                                          Printed On: 07/08/2020 @ 09:54 AM




                                                        From                                                                        To


 TransID      MaterialID                                Owner/EndUser/Supplier                                              Material Description                                    Added By           Quantity       Length

CASING - NEW, 5 1/2", 20.00#, CY P110/CPLG CY , TCBC-HT, BOX BY PIN, III, BOOMERANG, ERW, NEW, BARE,                                                                                                     881        38,932.87


   469        PO-12949                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC          CASING - NEW, 5 1/2", 20.00#, CY P110/CPLG CY , TCBC-HT, BOX BY PIN, III,         hmartinez on          100         4,416.03
                                                             TO                                                     BOOMERANG, ERW, NEW, BARE,                                      07/07/2020
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
   470        PO-12949                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC          CASING - NEW, 5 1/2", 20.00#, CY P110/CPLG CY , TCBC-HT, BOX BY PIN, III,         hmartinez on          248        10,951.74
                                                             TO                                                     BOOMERANG, ERW, NEW, BARE,                                      07/07/2020
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
   472        PO-12949                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC          CASING - NEW, 5 1/2", 20.00#, CY P110/CPLG CY , TCBC-HT, BOX BY PIN, III,         hmartinez on          533        23,565.10
                                                             TO                                                     BOOMERANG, ERW, NEW, BARE,                                      07/07/2020
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
CASING - NEW, 5 1/2", 20.00#, P-110 CY, TCBC-HT, BOX BY PIN, III, BOOMERANG, ERW, NEW, BARE,                                                                                                             817        36,578.30


   466        PO-12949                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC    CASING - NEW, 5 1/2", 20.00#, P-110 CY, TCBC-HT, BOX BY PIN, III, BOOMERANG, ERW,       hmartinez on          211         9,753.23
                                                             TO                                                                NEW, BARE,                                           07/07/2020
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
   467        PO-12949                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC    CASING - NEW, 5 1/2", 20.00#, P-110 CY, TCBC-HT, BOX BY PIN, III, BOOMERANG, ERW,       hmartinez on          393        17,396.46
                                                             TO                                                                NEW, BARE,                                           07/07/2020
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
   468        PO-12949                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC    CASING - NEW, 5 1/2", 20.00#, P-110 CY, TCBC-HT, BOX BY PIN, III, BOOMERANG, ERW,       hmartinez on          213         9,428.61
                                                             TO                                                                NEW, BARE,                                           07/07/2020
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
CASING - NEW, 5 1/2", 20.00#, P-110 CY, TCBC-HT, BOX BY PIN, III, BOOMERANG, ERW, TO BE WORKED, BARE,                                                                                                     2           87.28


   481         PO-9409                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC    CASING - NEW, 5 1/2", 20.00#, P-110 CY, TCBC-HT, BOX BY PIN, III, BOOMERANG, ERW,       hmartinez on           2           87.28
                                                             TO                                                           TO BE WORKED, BARE,                                       07/07/2020
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
CASING - NEW, 9 5/8", 40.00#, HCL-80, BUTTRESS, BOX BY PIN, III, BOOMERANG, ERW, NEW, BARE,                                                                                                             1,369       60,464.26


   461        PO-11877                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC    CASING - NEW, 9 5/8", 40.00#, HCL-80, BUTTRESS, BOX BY PIN, III, BOOMERANG, ERW,    vflores on 07/07/2020     103         4,534.06
                                                             TO                                                                NEW, BARE,
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
   462        PO-11877                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC    CASING - NEW, 9 5/8", 40.00#, HCL-80, BUTTRESS, BOX BY PIN, III, BOOMERANG, ERW,    vflores on 07/07/2020     372        16,349.22
                                                             TO                                                                NEW, BARE,
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
   463        PO-11877                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC    CASING - NEW, 9 5/8", 40.00#, HCL-80, BUTTRESS, BOX BY PIN, III, BOOMERANG, ERW,    vflores on 07/07/2020     270        11,864.52
                                                             TO                                                                NEW, BARE,
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
   464        PO-11877                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC    CASING - NEW, 9 5/8", 40.00#, HCL-80, BUTTRESS, BOX BY PIN, III, BOOMERANG, ERW,    vflores on 07/07/2020     271        11,908.46
                                                             TO                                                                NEW, BARE,
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
   465        PO-11877                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC    CASING - NEW, 9 5/8", 40.00#, HCL-80, BUTTRESS, BOX BY PIN, III, BOOMERANG, ERW,    vflores on 07/07/2020     256        10,995.47
                                                             TO                                                                NEW, BARE,
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE




                                                                                                                                                                                                                INV104_Master
                                                                                                                                                         BOOMERANG_10/30/20 HRG. EX._000046
    'TDS' by Scan Systems Corp.Houston,Texas (C) 1991-2020                                        1 of 2
                                                             Case 20-34879 Document 88-5 Filed in TXSB on 10/29/20 Page 6 of 6
                                                                                                                                        Material Transfer List



                                                                                                                  From Date : 07/07/2020 @ 12:00 AM                To Date : 07/08/2020 @ 12:00 AM
Expand All                                        Collapse All
                                                                                                                                         Printed On: 07/08/2020 @ 09:54 AM



                                                        From                                                                       To


 TransID      MaterialID                                Owner/EndUser/Supplier                                             Material Description                                     Added By           Quantity       Length

   471        PO-11209                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC     CASING - NEW, 9 5/8", 40.00#, HCL-80, BUTTRESS, BOX BY PIN, III, BOOMERANG, ERW,   vflores on 07/07/2020     97          4,812.53
                                                             TO                                                                 NEW, BARE,
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
CASING - NEW, 9 5/8", 40.00#, J-55, BUTTRESS, BOX BY PIN, III, BOOMERANG, ERW, NEW, BARE,                                                                                                               2,259       100,085.39


   473        PO-11875                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC      CASING - NEW, 9 5/8", 40.00#, J-55, BUTTRESS, BOX BY PIN, III, BOOMERANG, ERW,    vflores on 07/07/2020     270        11,974.67
                                                             TO                                                                  NEW, BARE,
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
   474        PO-11875                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC      CASING - NEW, 9 5/8", 40.00#, J-55, BUTTRESS, BOX BY PIN, III, BOOMERANG, ERW,    vflores on 07/07/2020     253        11,197.41
                                                             TO                                                                  NEW, BARE,
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
   475        PO-11875                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC      CASING - NEW, 9 5/8", 40.00#, J-55, BUTTRESS, BOX BY PIN, III, BOOMERANG, ERW,    vflores on 07/07/2020     133         5,862.36
                                                             TO                                                                  NEW, BARE,
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
   476        PO-12948                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC      CASING - NEW, 9 5/8", 40.00#, J-55, BUTTRESS, BOX BY PIN, III, BOOMERANG, ERW,    vflores on 07/07/2020     375        15,859.35
                                                             TO                                                                  NEW, BARE,
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
   477        PO-12948                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC      CASING - NEW, 9 5/8", 40.00#, J-55, BUTTRESS, BOX BY PIN, III, BOOMERANG, ERW,    vflores on 07/07/2020     408        18,573.59
                                                             TO                                                                  NEW, BARE,
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
   478        PO-12948                 EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC      CASING - NEW, 9 5/8", 40.00#, J-55, BUTTRESS, BOX BY PIN, III, BOOMERANG, ERW,    vflores on 07/07/2020     262        11,927.16
                                                             TO                                                                  NEW, BARE,
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
   479          12948                  EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC      CASING - NEW, 9 5/8", 40.00#, J-55, BUTTRESS, BOX BY PIN, III, BOOMERANG, ERW,    vflores on 07/07/2020     269        11,860.95
                                                             TO                                                                  NEW, BARE,
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
   480          12948                  EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC      CASING - NEW, 9 5/8", 40.00#, J-55, BUTTRESS, BOX BY PIN, III, BOOMERANG, ERW,    vflores on 07/07/2020     236        10,477.01
                                                             TO                                                                  NEW, BARE,
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE
   482          12948                  EAGLE PIPE LLC / EAGLE PIPE LLC / EAGLE PIPE LLC      CASING - NEW, 9 5/8", 40.00#, J-55, BUTTRESS, BOX BY PIN, III, BOOMERANG, ERW,    vflores on 07/07/2020     53          2,352.89
                                                             TO                                                                  NEW, BARE,
                                    BOOMERANG TUBE / BOOMERANG TUBE / BOOMERANG TUBE




                                                                                                                                                                                                                INV104_Master
                                                                                                                                                      BOOMERANG_10/30/20 HRG. EX._000047
    'TDS' by Scan Systems Corp.Houston,Texas (C) 1991-2020                                        2 of 2
